John D. Bennett, S.
By order to show cause, the petitioners in this discovery proceeding seek an order directing the respondent to turn over certain items of personal property described in the petition. It is the petitioners’ contention that the proof so far adduced establishes their right to such items.
*757Items (a) and (b) consist of 200 shares of corporate stock. At the hearing the respondent, who has not filed a formal answer, testified to a gift of these shares of stock to her by the decedent. The respondent in an affidavit in opposition to this motion states he is prepared to offer additional proof to corroborate the alleged gift. A gift from the decedent being alleged as to this asset, issue has been joined, and the respondent is directed to file an answer within five days of the service of a copy of this order, after which the matter may he placed on the calendar for a hearing.
Item (c) is a promissory note marked paid. The attorney for the respondent stated that the lawyer has no claim with respect to this note. However the estate allegedly needs the note to prove payment of the debt. The note is directed to be delivered to petitioners.
Item (d) consists of a personal checkbook of the decedent. The respondent has admitted possession and is directed to turn this item over to the executors.
Upon the facts, the sum of $2,900 mentioned in item (e) is directed to be turned over by respondent to the petitioners.
Item (f) relates to two boxes containing an assortment of gold and silver objects. The executors have agreed that the objects remain in the respondent’s possession, provided they are given an appraisal of the contents of the two boxes. This arrangement is approved, and a proper order may be entered to that effect.
Settle order on five days’ notice providing for the service of an answer and continuation of the hearing.